DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/299,451, filed on April 16, 2015.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 6, 2019 and January 29, 2021 have been considered by the examiner.

Claim Objections
Claim 50 is objected to because of the following informalities:  In claim 50, line 14, the second occurrence of “component” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 50, 52, 57, 59, 60, 64, 65, 68 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al (U.S. Patent Publication 2011/0080652).
With regard to independent claim 50, Nakayama et al teaches a zoom optical system (page 1, paragraph [0002]) comprising, in order from an object along an optical axis, a first lens (Figure 9, element L1) group having positive refractive power (page 2, paragraph [0026], lines 34-41), a second lens group (Figure 9, element L2) having negative refractive power (page 2, paragraph [0026], lines 34-41), a third lens group (Figure 9, element L3) having positive refractive power (page 2, paragraph [0026], lines 34-41), and a fourth lens group (Figure 9, element L4) having positive refractive power (page 2, paragraph [0026], lines 34-41), a distance between the first lens group and the second lens group (page 8, data for d7), a distance between the second lens group and the third lens group (page 8, data for d14 and d15), and a distance between the third lens group and the fourth lens group (page 8, data for d22) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 9, element L41) that is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur (page 3, paragraph [0031], lines 4-10), and a fourth B sublens group (Figure 9, element L42).
With regard to dependent claim 52, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth A sublens group has a positive refractive power  (page 7, Numerical Example 5, paragraph [0045] data).
With regard to dependent claim 57, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system further comprising a fifth lens group (Figure 13, element L5) disposed to an image side of the fourth lens group along the optical axis, wherein a distance between the fourth lens group and the fifth lens group changes upon zooming (page 8, data for d29).
With regard to dependent claim 59, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the lens group arranged closest to an image (Figure 13, element L5) has a positive refractive power (page 2, paragraph [0029], lines 34-41).
With regard to dependent claim 60, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 3.000 < fR/fw < 9.500, as defined (page 8, Table 1).
With regard to dependent claim 64, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the first lens group and the second lens group increases upon zooming from a wide-angle end state to a telephoto end state (page 8, data for d7).
With regard to dependent claim 65, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the second lens group and the third lens group decreases upon zooming from a wide-angle end state to a telephoto end state (page 8, data for d14 and d15).
With regard to dependent claim 68, Nakayama et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches an optical device equipped with such a zoom optical system (page 1, paragraph [0002]).
With regard to independent claim 69, Nakayama et al teaches a method of manufacturing a zoom optical system (page 1, paragraph [0002]) comprising, in order from an object along an optical axis, a first lens (Figure 9, element L1) group having positive refractive power (page 2, paragraph [0026], lines 34-41), a second lens group (Figure 9, element L2) having negative refractive power (page 2, paragraph [0026], lines 34-41), a third lens group (Figure 9, element L3) having positive refractive power (page 2, paragraph [0026], lines 34-41), and a fourth lens group (Figure 9, element L4) having positive refractive power (page 2, paragraph [0026], lines 34-41), each lens being arranged in a lens-barrel (Figure 11, wherein it is inherent that the lenses are arranged in a lens-barrel) such that a distance between the first lens group and the second lens group (page 8, data for d7), a distance between the second lens group and the third lens group (page 8, data for d14 and d15), and a distance between the third lens group and the fourth lens group (page 8, data for d22) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 9, element L41) that is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur (page 3, paragraph [0031], lines 4-10), and a fourth B sublens group (Figure 9, element L42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-54, 58, 59 and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (U.S. Patent Publication 2017/0315337).
With regard to independent claim 50, although Yamaguchi et al teaches a zoom optical system (page 1, paragraph [0001]) comprising, in order from an object along an optical axis, a first lens (Figure 1, element G1) group having positive refractive power (page 14, Table 1, data for G1), a second lens group (Figure 1, element G2) having negative refractive power (page 14, Table 1, data for G2), a third lens group (Figure 1, element G3) having positive refractive power (page 14, Table 1, data for G3), and a fourth lens group (Figure 1, element G4) having positive refractive power (page 14, Table 1, data for G4), a distance between the first lens group and the second lens group (page 14, Table 1, data for d7), a distance between the second lens group and the third lens group (page 14, Table 1, data for d15), and a distance between the third lens group and the fourth lens group (page 14, Table 1, data for d18) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 1, element G4A) and a fourth B sublens group (Figure 1, element G4B), Yamaguchi et al fails to teach such a zoom optical system wherein the fourth A sublens is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur.  It should be noted that Yamaguchi et al does teach at least a portion of the fourth lens group may be moved to have a component in a direction perpendicular to the optical axis (page 3, paragraph [0053]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Yamaguchi et al, with the technique of moving a lens group perpendicular to the optical axis, as taught by Yamaguchi et al, reduce vibrational blur (page 3, paragraph [0053]).
With regard to dependent claim 51, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 0.480 < f3/ft < 4.000, as defined (page 14, Table 1 data).
With regard to dependent claim 52, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth A sublens group has a positive refractive power  (page 13, paragraph [0210]).
With regard to dependent claim 53, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 0.900 < f4/fw < 4.450, as defined (page 14, Table 1 data).
With regard to dependent claim 54, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 0.600 < f3/f4 < 4.000, as defined (page 14, Table 1 data).
With regard to dependent claim 58, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein a lens group arranged closest to the image (Figure 1, element G4) is fixed relative to an image surface upon zooming (page 13, paragraph [0216], lines 9-11).
With regard to dependent claim 59, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the lens group arranged closest to an image (Figure 1, element G4) has a positive refractive power (page 14, Table 1 data for G4).
With regard to dependent claim 64, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the first lens group and the second lens group increases upon zooming from a wide-angle end state to a telephoto end state (page 14, Table 1 data for d7).
With regard to dependent claim 65, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the second lens group and the third lens group decreases upon zooming from a wide-angle end state to a telephoto end state (page 14, Table 1 data for d15).
With regard to dependent claim 66, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth lens group comprises an aperture stop (Figure 1, element S and page 13, paragraph [0214]).
With regard to dependent claim 67, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein an aperture stop is disposed between the third lens group and the fourth lens group (Figure 1, element S and page 13, paragraph [0214]).
With regard to dependent claim 68, Yamaguchi et al teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches an optical device equipped with such a zoom optical system (page 1, paragraph [0001]).
With regard to independent claim 69, although Yamaguchi et al teaches a method of manufacturing a zoom optical system (page 1, paragraph [0001]) comprising, disposing, in order from an object along an optical axis, a first lens (Figure 1, element G1) group having positive refractive power (page 14, Table 1, data for G1), a second lens group (Figure 1, element G2) having negative refractive power (page 14, Table 1, data for G2), a third lens group (Figure 1, element G3) having positive refractive power (page 14, Table 1, data for G3), and a fourth lens group (Figure 1, element G4) having positive refractive power (page 14, Table 1, data for G4), each lens being arranged in a lens-barrel (page 22, paragraph [0338], lines 9-10), a distance between the first lens group and the second lens group (page 14, Table 1, data for d7), a distance between the second lens group and the third lens group (page 14, Table 1, data for d15), and a distance between the third lens group and the fourth lens group (page 14, Table 1, data for d18) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 1, element G4A) and a fourth B sublens group (Figure 1, element G4B), Yamaguchi et al fails to teach such a zoom optical system wherein the fourth A sublens is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur.  It should be noted that Yamaguchi et al does teach at least a portion of the fourth lens group may be moved to have a component in a direction perpendicular to the optical axis (page 3, paragraph [0053]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Yamaguchi et al, with the technique of moving a lens group perpendicular to the optical axis, as taught by Yamaguchi et al, reduce vibrational blur (page 3, paragraph [0053]).

Claims 50, 52-54, 58, 59, 61, 62 and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (U.S. Patent Publication 2011/0228407).
With regard to independent claim 50, although Yamaguchi teaches a zoom optical system (page 1, paragraph [0004]) comprising, in order from an object along an optical axis, a first lens (Figure 1, element G1) group having positive refractive power (page 5, Table 1, data for Group 1), a second lens group (Figure 1, element G2) having negative refractive power (page 5, Table 1, data for Group 2), a third lens group (Figure 1, element G3) having positive refractive power (page 5, Table 1, data for Group 3), and a fourth lens group (Figure 1, element G4) having positive refractive power (page 5, Table 1, data for Group 4), a distance between the first lens group and the second lens group (page 5, Table 1, data for d5), a distance between the second lens group and the third lens group (page 5, Table 1, data for d12), and a distance between the third lens group and the fourth lens group (page 5, Table 1, data for d19) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 1, element G4, elements L41, L42 and L43) and a fourth B sublens group (Figure 1, element G4, lenses L44, L45 and L46), Yamaguchi fails to teach such a zoom optical system wherein the fourth A sublens is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur.  It should be noted that Yamaguchi et al does teach at least a portion of the fourth lens group may be moved to have a component in a direction perpendicular to the optical axis (page 2, paragraph [0041]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Yamaguchi et al, with the technique of moving a lens group perpendicular to the optical axis, as taught by Yamaguchi et al, reduce vibrational blur (page 2, paragraph [0041]).
With regard to dependent claim 52, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth A sublens group has a positive refractive power  (page 5, Table 1 data).
With regard to dependent claim 53, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 0.900 < f4/fw < 4.450, as defined (page 5, Table 1 data).
With regard to dependent claim 54, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 0.600 < f3/f4 < 4.000, as defined (page 5, Table 1 data).
With regard to dependent claim 58, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein a lens group arranged closest to the image (Figure 1, element G4) is fixed relative to an image surface upon zooming (page 2, paragraph [0030]).
With regard to dependent claim 59, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the lens group arranged closest to an image (Figure 1, element G4) has a positive refractive power (page 5, Table 1 data for Group 4).
With regard to dependent claim 61, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the third lens group moves along the optical axis upon focusing (page 4, paragraph [0069]).
With regard to dependent claim 62, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the third lens group moves toward an image upon focusing from infinity object to a short-distance object (page 4, paragraph [0069]).
With regard to dependent claim 64, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the first lens group and the second lens group increases upon zooming from a wide-angle end state to a telephoto end state (page 5, Table 1 data for d5).
With regard to dependent claim 65, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the second lens group and the third lens group decreases upon zooming from a wide-angle end state to a telephoto end state (page 5, Table 1 data for d12).
With regard to dependent claim 66, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth lens group comprises an aperture stop (Figure 1, element S and page 3, paragraph [0067]).
With regard to dependent claim 67, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein an aperture stop is disposed between the third lens group and the fourth lens group (Figure 1, element S and page 3, paragraph [0067]).
With regard to dependent claim 68, Yamaguchi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches an optical device equipped with such a zoom optical system (page 1, paragraph [0006]).
With regard to independent claim 69, although Yamaguchi teaches a method of manufacturing a zoom optical system (page 1, paragraph [0004]) comprising, disposing, in order from an object along an optical axis, a first lens (Figure 1, element G1) group having positive refractive power (page 5, Table 1, data for Group 1), a second lens group (Figure 1, element G2) having negative refractive power (page 5, Table 1, data for Group 2), a third lens group (Figure 1, element G3) having positive refractive power (page 5, Table 1, data for Group 3), and a fourth lens group (Figure 1, element G4) having positive refractive power (page 5, Table 1, data for Group 4), each lens being arranged in a lens barrel (Figure 13, element 2, wherein the lens system is inherently in a lens barrel) such that a distance between the first lens group and the second lens group (page 5, Table 1, data for d5), a distance between the second lens group and the third lens group (page 5, Table 1, data for d12), and a distance between the third lens group and the fourth lens group (page 5, Table 1, data for d19) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 1, element G4, elements L41, L42 and L43) and a fourth B sublens group (Figure 1, element G4, lenses L44, L45 and L46), Yamaguchi fails to teach such a zoom optical system wherein the fourth A sublens is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur.  It should be noted that Yamaguchi does teach at least a portion of the fourth lens group may be moved to have a component in a direction perpendicular to the optical axis (page 2, paragraph [0041]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Yamaguchi, with the technique of moving a lens group perpendicular to the optical axis, as taught by Yamaguchi, reduce vibrational blur (page 2, paragraph [0041]).

Claims 50, 52, 53, 59, 61-66, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi (U.S. Patent Publication 2015/0055221).
With regard to independent claim 50, although Yokoi teaches a zoom optical system (page 1, paragraph [0001]) comprising, in order from an object along an optical axis, a first lens (Figure 1, element G1) group having positive refractive power (page 5, Table 1, data for G1), a second lens group (Figure 1, element G2) having negative refractive power (page 5, Table 1, data for G2), a third lens group (Figure 1, element G3) having positive refractive power (page 5, Table 1, data for G3), and a fourth lens group (Figure 1, element G4) having positive refractive power (page 5, Table 1, data for G4), a distance between the first lens group and the second lens group (page 5, Table 1, data for D5), a distance between the second lens group and the third lens group (page 5, Table 1, data for D10), and a distance between the third lens group and the fourth lens group (page 5, Table 1, data for D12) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 1, element G4A) and a fourth B sublens group (Figure 1, element G4B), Yokoi fails to teach such a zoom optical system wherein the fourth A sublens is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur.  It should be noted that Yokoi does teach at least a portion of the fourth lens group may be moved to have a component in a direction perpendicular to the optical axis (page 11, paragraph [0137]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Yokoi, with the technique of moving a lens group perpendicular to the optical axis, as taught by Yokoi, reduce vibrational blur (page 11, paragraph [0137]).
With regard to dependent claim 52, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth A sublens group has a positive refractive power (page 5, Table 1 data for G4).
With regard to dependent claim 53, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system satisfying the conditional expression 0.900 < f4/fw < 4.450, as defined (page 5, Table 1).
With regard to dependent claim 59, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the lens group arranged closest to an image (Figure 1, element G4) has a positive refractive power (page 5, Table 1 data for G4).
With regard to dependent claim 61, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the third lens group moves along the optical axis upon focusing (page 1, paragraph [0009]).
With regard to dependent claim 62, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the third lens group moves toward an image upon focusing from infinity object to a short-distance object (Figure 1).
With regard to dependent claim 63, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the first lens group moves toward the object upon focusing from a wide-angle end state to a telephoto end state (page 3, paragraph [0052]).
With regard to dependent claim 64, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the first lens group and the second lens group increases upon zooming from a wide-angle end state to a telephoto end state (page 5, Table 1 data for D5).
With regard to dependent claim 65, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the distance between the second lens group and the third lens group decreases upon zooming from a wide-angle end state to a telephoto end state (page 5, Table 1 data for D10).
With regard to dependent claim 66, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches such a zoom optical system wherein the fourth lens group comprises an aperture stop (Figure 1, element S).
With regard to dependent claim 68, Yokoi teaches all of claimed limitations of the instant invention as outlined above with respect to independent claim 50, and further teaches an optical device equipped with such a zoom optical system (page 1, paragraph [0001]).
With regard to independent claim 69, although Yokoi teaches a method of manufacturing a zoom optical system (page 1, paragraph [0001]) comprising, disposing, in order from an object along an optical axis, a first lens (Figure 1, element G1) group having positive refractive power (page 5, Table 1, data for G1), a second lens group (Figure 1, element G2) having negative refractive power (page 5, Table 1, data for G2), a third lens group (Figure 1, element G3) having positive refractive power (page 5, Table 1, data for G3), and a fourth lens group (Figure 1, element G4) having positive refractive power (page 5, Table 1, data for G4),  each lens being arranged in a lens-barrel (page 2, paragraph [0032], lines 8-10) such that a distance between the first lens group and the second lens group (page 5, Table 1, data for D5), a distance between the second lens group and the third lens group (page 5, Table 1, data for D10), and a distance between the third lens group and the fourth lens group (page 5, Table 1, data for D12) changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group (Figure 1, element G4A) and a fourth B sublens group (Figure 1, element G4B), Yokoi fails to teach such a zoom optical system wherein the fourth A sublens is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur.  It should be noted that Yokoi does teach at least a portion of the fourth lens group may be moved to have a component in a direction perpendicular to the optical axis (page 11, paragraph [0137]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Yokoi, with the technique of moving a lens group perpendicular to the optical axis, as taught by Yokoi, reduce vibrational blur (page 11, paragraph [0137]).

Allowable Subject Matter
Claims 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom optical system comprising, in order from an object along an optical axis, a first lens group having positive refractive power, a second lens group having negative refractive power, a third lens group having positive refractive power, and a fourth lens group having positive refractive power, a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, and a distance between the third lens group and the fourth lens group changing upon zooming, and the fourth lens group comprising, in order from the object along the optical axis, a fourth A sublens group that is movable with a movement component in a direction perpendicular to the optical axis in order to correct image blur, the prior art fails to teach such a zoom optical system simultaneously satisfying the conditional expression: 0.155 < (-f2)/ft < 0.500, as defined and claimed in dependent claim 55; or 0.750 < f1/ft < 3.000, as defined and claimed in dependent claim 56.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
24 February 2021